DETAILED ACTION
Response to Amendment
The amendment filed on 03/05/2022 has placed the application in condition for allowance.

Allowable Subject Matter
Claims 1-5 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Meng et al (US 2019010681 A1; “Meng”; relied upon in the Office Action filed on 12/08/2021) and Fattal (US 20170299793 A1; relied upon in the Office Action filed on 12/08/2021), and Taniguchi et al (US 20030086030 A1; “Taniguchi”; relied upon in the Office Action filed on 12/08/2021), fail to disclose, teach, suggest, or render obvious the combined structure and functionality of a reflection-mode diffraction grating that includes a reflective layer and a grating layer between the reflective layer and the light guide as set forth in the claim. The examiner notes that the reasons for allowance correlates to the indicated allowable subject matter in the Office Action filed on 12/08/2021 of original claim 7 filed on 04/08/2021.
Re Claims 2-5 and 8-11:
The claims are allowed due to their dependence on allowed abase claim 1.


Re Claim 12:
The closest prior art of record, Meng, Fattal, and Taniguchi, fail to disclose, teach, suggest, or render obvious the combined structure and functionality of a reflection-mode diffraction grating that includes a reflective layer and a grating layer between the reflective layer and the light guide as set forth in the claim. The examiner notes that the reasons for allowance correlates to the indicated allowable subject matter in the Office Action filed on 12/08/2021 of original claim 7 filed on 04/08/2021.
Re Claims 13-18:
The claims are allowed due to their dependence on allowed abase claim 12.
Re Claim 19:
The closest prior art of record, Meng, Fattal, and Taniguchi, fail to disclose, teach, suggest, or render obvious the combined method, structure, and functionality of a reflection-mode diffraction grating adjacent to the input edge of the light guide, the reflection-mode diffraction grating including a reflective layer and a grating layer between the reflective layer and the light guide as set forth in the claim. The examiner notes that the reasons for allowance correlates to the indicated allowable subject matter in the Office Action filed on 12/08/2021 of original claim 7 filed on 04/08/2021.
Re Claims 20-21:
The claims are allowed due to their dependence on allowed abase claim 19.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada et al (US 20150277117 A1) discloses a (transmissive-mode) diffraction grating between a reflective layer and a light guide in at least Fig 5.
Meng et al (US 20210364688 A1) discloses a diffraction grating between an absorption layer (instead of a reflective layer) and a light guide in at least Fig 4.
Wang et al (US 20220011497 A1) discloses a diffraction grating between an absorption layer (instead of a reflective layer) and a light guide in at least Fig 1.
Fattal et al (US 11048037 B2; “Fattal ‘037”) discloses a multiview display similar to Applicant’s current invention with the exception that Fattal ‘037 discloses a collimator instead of a grating spreader. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875